             Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


DAWN KOCH                                   §
                                            §
V.                                          §       CIVIL ACTION NO. 5:20-cv-1363
                                            §
                                            §          JURY TRIAL
S&G DIALYSIS d/b/a                          §
SANKAR NEPHROLOGY                           §


                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE DISTRICT JUDGE:

        Comes Now       DAWN KOCH, Plaintiff herein, complaining of Defendant S&G

DIALYSIS d/b/a SANKAR NEPHROLOGY and files this Plaintiff’s Original Complaint.

                           I. PARTIES, JURISDICTION AND VENUE

1. Plaintiff Dawn Koch (“Plaintiff” or “Koch”) is currently a citizen and resident of Bexar

County, Texas and is a former employee of Defendant. Plaintiff worked for Defendant in San

Antonio, Bexar County, Texas and all relevant events occurred in San Antonio, Bexar County,

Texas, within this federal district.

2. Defendant Sankar Nephrology Group, LLC, is a domestic limited liability company registered

in the State of Texas and doing business in San Antonio, Bexar County Texas. Defendant’s

maintains and does business in Bexar County, Texas and its main office is located in Fort Worth,

Texas. Defendant may be served with service by serving its Texas registered agent, as follows:

Ponniah Sankar, 1000 W. Cannon St., Fort Worth, Tx. 76104. However, a waiver request is first

being sent to Defendant.

                                                1
             Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 2 of 12




3. Should Plaintiff learn that the business is owned by a different corporation or other business

entity, then the Plaintiff would request leave to add as a proper party, substitute the true name

and/or to serve said corporation or business entity.

4. Venue is proper in the Western District of Texas, and in that, all or a substantial part of the

events or omissions giving rise to this cause of action occurred in the Western District of Texas

(Bexar County). Moreover, venue is proper in the Western District of Texas in that Defendant

conducts business in San Antonio, Bexar County, Texas and within this district.

5. This Court has jurisdiction pursuant to a federal question, 28 U.S.C. section 1331, Title VII of

the Civil Rights Act of 1964, 42 U.S.C. sec.2000 et seq.; ADEA 29 USC Sec. 623 et seq; and

ADA 42 USC Sec. 12212 et seq. Moreover, this court has supplemental jurisdiction of the state

claims arising under the Texas Labor Code. Plaintiff is entitled to attorneys’ fees and costs

pursuant to 42 U.S.C. sec.1981, 1981(a), 42 U.S.C. sec.1988.

                           II. MISNOMER/MISIDENTIFICATION

6. In the event any parties are misnamed or are not included herein, it is Plaintiff’s contention

that such was a “misidentification,” “misnomer” and/or such parties are/were “alter egos” of

parties named herein. Alternatively, Plaintiff contends that such “corporate veils” should be

pierced to hold such parties properly included in the interest of justice.

                                III. RESPONDEAT SUPERIOR

7. Employees involved in this cause of action were, at all times described herein, employees and

vice-principals of defendant(s) and were at all times acting in the course and scope of that

employment.     Accordingly, defendant(s) are liable for such conduct under the doctrine of

Respondeat Superior.


                                                  2
             Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 3 of 12




8. At all times relevant to this lawsuit, Defendant, its agents and employees, was/were aware of

the acts and omissions alleged herein, and through its authorized employees, agents, officers,

executives, or representatives, knowingly formulated, participated in, and/or approved the

wrongful and illegal conduct complained of herein.

                               IV. PROCEDURAL STATEMENT

9. Plaintiff has satisfied all administrative conditions precedent to filing suit herein, including,

but not limited to, filing the administrative complaint/Charge of Discrimination within 180/300

days of discovering the discriminatory act as required under state and/or federal law. Plaintiff

has been issued a Right to Sue by the EEOC and files her petition within 90 days of receipt of

same.

                                              V. FACTS

10. Plaintiff pleads a cause of action against Defendant for violation of Title VII of the Civil

Rights Act of 1964, the Age Employment in Discrimination Act, the Americans With

Disabilities Act and/or the Texas Labor Code.           Plaintiff has asserted alternate theories of

discrimination, harassment and/or retaliation, including discrimination, harassment and/or

retaliation based on Plaintiff’s race, national origin, age, and/or disability.

- Plaintiff is a forty-eight (48) year old Anglo-white Caucasian female.

- Plaintiff was hired by Defendant on or about 2008 as a Senior Level Dietitian in Defendant’s

dialysis clinic known as San Saba Kidney Center in San Antonio, Texas.

- Plaintiff was terminated on or about March 25, 2020.

- During Plaintiff’s twelve (12) years of employment, from 2008 to March 25, 2020, Plaintiff had

performed her job duties in a satisfactory manner.


                                                   3
              Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 4 of 12




- Plaintiff had no prior discipline or write ups involving and/or issues with Plaintiff’s job

performance.

- Plaintiff was not allowed Defendant’s progressive discipline process.

- Plaintiff has a diagnosis of multiple sclerosis. She had the added personal concern of being at a

higher risk. She had a compromised immune system, having Multiple Sclerosis and also other

health risks as she had Supraventricular tachycardia (SVT) as well as a history of cancer.

- On or about March 17, Plaintiff informed Defendant of her possible COVID (Coronavirus)

related disabilities.

- Defendant had a practice to hire persons of Asian descent.

- Defendant did not give Plaintiff any legitimate reason or justification for terminating Plaintiff.

- Plaintiff would show any reason now given by Defendant for terminating Plaintiff is false and a

pretext to hide unlawful discrimination / retaliation.

- Plaintiff would show that she was replaced by a person outside her protected class.

11. Plaintiff had been working as a senior level dietitian in the dialysis clinic, PPG/SNG San

Saba Kidney Center for 12 years. She took a vacation with her daughter over her spring break,

March 7-14, 2020. When they returned from their vacation, the Coronavirus pandemic had

rapidly evolved. The federal and local government, the CDC and the dialysis ESRD regulating

body were then all recommending all people able to work from home to do so.

12. Upon returning to work, Monday, March 16, 2020, Plaintiff immediately asked the Facility

Administrator and direct supervisor, Herlinda Arnold, what protocols and procedures had been

implemented while Plaintiff was away. However, none were provided. Plaintiff pointed out the

recommendations laid out by the federal and local government and the CDC and asked if they


                                                  4
             Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 5 of 12




would and could be allowed to work from home. She appeared frazzled and said not right now

and expressed she didn’t “know what was going on” and only said that the doctors were wanting

all patients to receive face masks, but that corporate had denied them. She was waiting for

corporate.

13. The next day, March 17, 2020, after still no direction or policy implementation, out of

significant safety concerns for the health and safety of the patients and because of her own

medical condition and health risks, Plaintiff Koch sent an e-mail to the corporate upper-

management, Kinam “Kim” Martin, COO, Jo Jordan, Human Resources Dir. and Regina Bryson,

Regional Dir., making the suggestion that ancillary/support staff be allowed to work from home.

This suggestion was made to help mitigate patient and floor staff exposure, including herself, and

risk of the Coronavirus. The request was first granted then quickly denied.

14. Upon learning she had made this request, Plaintiff’s direct supervisor, Herlinda Arnold,

berated Plaintiff Koch for contacting upper management, despite having already sought direction

to no avail from her the day prior. Koch was told she was “selfish”, as Arnold erroneously

thought Plaintiff Koch had only made the request for herself to work from home.

15. In the absence of any policy and a business as usual environment, Plaintiff Koch continued

to work at the clinic; However, she took it upon herself to take added safety precautions, wearing

her own N95 mask from home, gloves, washing her hands frequently and properly and either

fasting or eating alone in her car. Plaintiff worked 40+ hours that week, March 16-20.

16. Then, on Monday, March 23, 2020, while still required to report to work directly and after

learning the night before that she might have had a chance exposure during her vacation trip 9+

days before, around noon, she started to wonder if symptoms she had believed were allergies and


                                                5
               Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 6 of 12




a kidney infection could rather be symptoms of the Coronavirus.             Plaintiff Koch then

immediately informed both her direct supervisor, Herlinda Arnold, and her upper-management.

17. Herlinda’s first response was to once again get angry with Plaintiff Koch and she stated

something to the effect of “You can’t go home. Now you’ll just have to wait to see what they

(meaning corp. management) say”. She threatened Plaintiff Koch, suggesting she “just go…

transfer somewhere”. Later, Herlinda seemed to better compose herself and she had a floor staff

member take Plaintiff Koch’s temperature. Plaintiff had no fever, it was low at 97 degrees and

Herlinda said, “That’s not good either”.     She then told Plaintiff to go to her PCP for a

Coronavirus test.

18. Later that day, Herlinda texted Plaintiff Koch and stated the company doctor, the Medical

Director, Dr. Robert Szewc, still wanted to conduct the monthly Quality Assurance meeting and

to “stand by” to report by phone. Instead of receiving a call for that meeting, Plaintiff instead

received a call from the Dr. Szewc, Kinam Martin (COO), Regina Bryson (Regional Dir.) and

Herlinda Arnold (Facility Administrator).    Dr. Szewc asked if Plaintiff Koch had received

education regarding the virus and she answered honestly, replying “not by work, only by news

outlets.” Plaintiff’s direct supervisor, Herlinda Arnold, got angry and raised her voice saying,

“No. That’s not true.” However, it was true and there was no direction given to Plaintiff on

when to call in from home, but not come into work. Referring to her e-mail suggesting support

staff be allowed to work from home for patient safety, Kinam Martin made her feelings

abundantly clear, chastising Plaintiff, saying something to the effect of, “How dare you even

make any suggestions to us on how we handle the situation and ask to work from home. It is not

your place”.


                                               6
             Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 7 of 12




19. After 12 years of dedicated, faithful service, Plaintiff was terminated by phone two days

later, March 25, 2020, by HR Director Jo Jordan and Regional Director Regina Bryson. Both

expressed their apologies.    Plaintiff Koch was sobbing and pleading for her job and they

apologized again. Ms. Jordan ended her phone call and Regina remained on the line with

Plaintiff. Regina once again apologized and said it was not her decision. Plaintiff said to Regina

that she was a good dietitian and Regina agreed and said, “I know you are. I’ve seen your

work”. Plaintiff Koch asked her to please advocate for her and Regina said “Believe me I have.

This is out of my hands”. Plaintiff stated, “They’re just trying to cover themselves” to which

Regina agreed and said, “You’re right. That’s exactly what they’re doing. It’s a legal thing”.

On another phone call, when Plaintiff got her test results back that she was negative for the

Coronavirus, Regina said she wished she was the owner of the company so she could keep Koch

and that losing her was a big loss.

20. After the phone call when she was terminated, Plaintiff Koch called the prior Medical

Director, Dr. Srinath Tamirisa, who had just stepped down as Medical Director in February &

was still one of two of the main nephrologists. When Plaintiff Koch first began explaining what

had happened, he said, “Don’t worry about it Dawn, you’re fine. All these days have already

passed and you’re okay”. Plaintiff then explained that they had just fired her. Tamirisa said,

“No! How can they do that? Dawn, you should have come to me. Why did you say anything to

them?”. Then, he answered his own question and said, “Because you are honest. But you are

dealing with people who are not honest!”. He said he would call around and try to help her.

21. Plaintiff’s concerns for the health and safety of the patients, staff and because of her own

medical condition and age and because of requesting she work from home, she was terminated.


                                                7
             Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 8 of 12




She was also one of two senior employees over 40 who were terminated in violation of the Age

Discrimination in Employment Act. Her medical issues and disability and/or perception of

disability were a basis for her termination. Plaintiff has a diagnosis of multiple sclerosis. She

had the added personal concern of being at a higher risk. She had a compromised immune

system, having Multiple Sclerosis and also other health risks as she had Supraventricular

tachycardia (SVT) as well as a history of cancer. The company retaliated against Plaintiff for

raising complaints about the procedures related to her own health and disabilities and that of the

patients because the company had failed to create policies or implement procedures to ensure

patient safety. Attempting to make Plaintiff Koch their scapegoat, they terminated her.

                                                 VI.

   DISCRIMINATION AND RETALIATION IN VIOLATION OF AGE
DISCRIMINATION IN EMPLOYMENT ACT, ADEA, 29 USC. SEC. 623 ET
  SEQ. AND IN VIOLATION OF CHAPTER 21 OF THE TEXAS LABOR
                            CODE

22. Plaintiff incorporates the factual allegations set forth above and set forth herein as if set forth

verbatim.

23.   Plaintiff alleges that because of Plaintiff’s age (48), Defendant discriminated against

Plaintiff as set out herein and/or retaliated against her after she raised safety concerns for patients

and herself based on her age, medical condition and/or disabilities..

                                                 VII.

        DISCRIMINATION AND RETALIATION AND FAILURE TO
        ACCOMMODATE IN VIOLATION OF AMERICANS WITH
       DISABILITIES ACT, ADA, 42 USC SEC. 12212 ET SEQ. AND IN
       VIOLATION OF CHAPTER 21 OF THE TEXAS LABOR CODE

                                                  8
              Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 9 of 12




24. Plaintiff incorporates the factual allegations set forth above and set forth herein as if set forth

verbatim.

25. In the alternative, Plaintiff alleges that because of Plaintiff’s disability, medical condition

and/or perceived disability and/or medical condition, Defendant discriminated against Plaintiff as

set out herein and/or retaliated against her after she raised safety concerns for patients and herself

based on her age, medical condition and/or disabilities.

26. Moreover, it is asserted Plaintiff was entitled to legal protections under the Americans With

Disabilities Act because it would not be and was not safe for her to work at her normal job site

because of a medical condition that made her more vulnerable to COVID-19. The Defendant was

required to provide Plaintiff with a reasonable accommodation, such as allowing her to work

remotely or changing the configuration of the workplace. Rather than engaging in the interactive

process or accommodating the Plaintiff, she was wrongfully terminated. In addition to the ADA,

Plaintiff herein asserts any COVID related rules, statutes and/or guidelines for purposes of this

proceeding.

26. These acts by the Defendant constitute unlawful intentional discrimination and/or retaliation

and entitles Plaintiff to recovery of damages and/or punitive damages.

                                      VIII. JURY DEMAND

27. Plaintiff requests trial by jury on all claims.

                                           IX. DAMAGES

28. Plaintiff alleges that as a direct and proximate result of the conduct and/or omissions on the

part of the Defendant, she is entitled to recover at least the following legal damages:

- Lost wages, past and future


                                                      9
            Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 10 of 12




- Compensatory Damages, including Mental Anguish, emotional pain, suffering, inconvenience,

mental anguish, damage to her reputation and character based on the termination and loss of

enjoyment of life suffered in the past, and which, in all reasonable probability, which will be

suffered in the future;

-   Pecuniary losses; liquidated and punitive damages

-   Reasonable attorney fees, expert fees and costs.

-   Based upon the above enumerated damages, the Plaintiff pleads for actual damages for the

    above damage elements in an amount the jury deems reasonable but not to exceed SEVEN

    HUNDRED AND FIFTY TOUSAND DOLLARS ($750,000.00).

                                         X. ATTORNEY FEES

29. Defendant’s conduct as described in this petition and the resulting damage and losses to

Plaintiff has necessitated Plaintiff retaining counsel. Therefore, Plaintiff seeks all reasonable and

necessary attorney fees in this case which would include at least the following:

    a. Preparation and trial of the claim, in an amount the court deems reasonable;

    b. Post-trial, pre-appeal legal services, in an amount the court deems reasonable;

    c. An appeal to the Court of Appeals, in an amount the court deems reasonable;

   d. Making or responding to an Application to the Supreme Court, and attorneys' fees in the
event that a petition is granted, in an amount the court deems reasonable; and

   e. Post-judgment discovery and collection in the event execution on the judgment is
necessary, in an amount the court deems reasonable.




                                                10
              Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 11 of 12




                                       PRAYER FOR RELIEF

       Wherefore, Plaintiff requests that on final trial, Plaintiff have judgment against Defendant

as follows:

1. Judgment against Defendant for Plaintiff’s actual damages, including lost wages, bonuses,

salary and benefits (both back pay and front pay), in an amount to be determined;

2. Judgment against Defendant for compensatory damages for the maximum amount allowed by

law;

3. An order that Defendant take such other and further actions as may be necessary to redress

Defendant’s violation of the Civil Rights and any other applicable claims including

reinstatement, if warranted or feasible;

4. Pre-judgment and post-judgment interest at the maximum amount allowed by law;

5. Costs of suit, including expert’s fees and attorney’s fees;

6. The award of such other and further relief, both at law and in equity, including injunctive

relief and reinstatement, to which Plaintiff may be justly entitled.




                                                 11
Case 5:20-cv-01363 Document 1 Filed 11/25/20 Page 12 of 12




                    Respectfully submitted,

                    PONCIO LAW OFFICES
                    A Professional Corporation
                    5410 Fredericksburg Road, Suite 109
                    San Antonio, Texas 78229-3550
                    Telephone: (210) 212-7979
                    Facsimile:   (210) 212-5880

                    /s/ Adam Poncio
                    ADAM PONCIO
                    State Bar No. 16109800
                    ALAN BRAUN
                    State Bar No. 24054488
                    abraun@ponciolaw.com

                    Chris McJunkin
                    State Bar No. 13686525
                    cmcjunkin@stx.rr.com
                    4510 Anthony St.
                    Corpus Christi, TX 78415
                    Telephone: (361) 882-5747
                    Facsimile:    (361) 882-8926

                    ATTORNEYS FOR PLAINTIFF




                            12
